DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1,5,13,15,17 and 18 have been amended, claims 21-27 have been added, claims 14 and 16 have been canceled, and claims 1-13, 15, 17-27 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeser (3,990,578).
As to claim 5, Roeser discloses a merchandise storage and display mount (Figure 10) comprising a base (panel 26, 26a,, 26b,  27, 27a, 27b)  the base including a rear panel (27) having first and second edges(two oppose side edge as show in Figure 1), a front panel (26 and 26a) having first and second edges(two oppose side edge as show in Figure 1, and an edge panel (27a) having first and second edges (side angled edges as shown in Figure 1); the edge panel disposed over a portion of the front panel (when fold over fold line 28, panel 27a covers 26a); a support (24a and 24b) projecting up from the base (as shown in Figure 5); the support adapted to carry an item of 
As to claim 6, Roeser as modified further discloses the base is integrally formed from the single piece of foldable material (Figure 1).
As to claim 15. Roeser further discloses the support is integrally connected to the edge panel (since the entire package is made from a single blank, the support is integrally connected to the edge panel).
Allowable Subject Matter
Claims 1-4, 13, 18-27 are allowed.
Claims 7-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although applicant add the limitation of allowable claim 14 into claim 5, but without all the limitation of the intervening claim (claim 7).  Amendment claim 5 is not rejected with a new references (Roeser).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736